Citation Nr: 1823075	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-17 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left arm (non-dominant) medial nerve laceration.

2.  Entitlement to a compensable rating for residuals of a left eye corneal scar.

3.  Entitlement to a compensable evaluation for status post pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1983 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 20 percent for a left arm medial nerve laceration, and denied compensable ratings for residuals of a left eye corneal scar and status post pneumothorax.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing in April 2016.  The Board then remanded the matter for additional development in September 2016.

In a March 2018 brief, the Veteran's representative indicated that the Veteran had been diagnosed with residual intercostal neuralgia as a residual of his service-connected status post pneumothorax.  If they believe the Veteran developed this disability as a result of his pneumothorax condition, they are invited to file a claim for service connection on a secondary basis.

The issue of a compensable rating for residuals of a left eye corneal scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's left arm medial nerve laceration is not manifested by severe incomplete paralysis.

2.  The Veteran's status post pneumothorax is manifested by FEV-1, FEV-1/FVC and DLCO(SB) all greater than 80 percent of predicted on pulmonary function testing.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a left arm medial nerve laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124, 4.124a, Diagnostic Code 8514 (2017).

2.  The criteria for a compensable rating for status post pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6843 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hyphenated diagnostic codes (DCs) are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

I.  Left Arm Radial Nerve

The Veteran's left arm nerve laceration is currently assigned a 20 percent rating under DC 8599-8514.  The Veteran's left arm is his non-dominant (minor) extremity.  DC 8514 provides a 20 percent rating for moderate incomplete paralysis and a 40 percent rating for severe incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Board finds that rating higher than 20 percent is not warranted because the Veteran's condition is not manifested by "severe" incomplete paralysis.  The term "severe" is not defined in the rating schedule.  However, a January 2010 VA examination noted normal strength and reflexes.  No muscle atrophy was present.  The only objective finding of impairment was decreased sensation along the anterior aspect of the forearm.  

VA records dated March 2010, which reference the right arm but appear to actually address the left arm, recorded normal reflexes.  Grip strength was slightly diminished, and sensation was decreased in the second through fourth fingers.

An October 2016 VA examination recorded normal strength, except for grip strength rated at 4/5.  Reflexes were absent, but sensation was normal and no trophic changes were present.  The examiner assessed "mild" incomplete paralysis.

The above findings do not correspond to a severe level of incomplete paralysis.  Specifically, decreased sensation along part of the forearm or some of the fingers, slight or mild (4/5) reduced grip strength, and absent reflexes are not consistent with impairment reflecting  "a very high level of limitation or disability" as contemplated by the VA Manual.  Rather, these manifestations are more consistent with moderate incomplete paralysis.  

Notably, the January 2010 VA examiner diagnosed neuralgia.  However, under 38 C.F.R. § 4.124, neuralgia is to be rated as no greater than moderate incomplete paralysis of the affected nerve and would not allow for a higher rating in this case.

In assessing the Veteran's condition, the Board has reviewed and considered the Veteran's own statements regarding his condition.  During his January 2010 VA examination, he reported that his arm started to shake when he was typing at work, requiring him to stop until it calmed down.  He also reported that he could not wear a tight watch or his wedding band because they caused pain and swelling.  That examiner, however, noted that there no tremors, tics or abnormal movements present.  To the extent that such symptoms were only present when performing work duties such as typing, the currently assigned 20 percent rating contemplates occupational impairment.  See 38 C.F.R. § 4.1 (percentage ratings represent impairment in earning capacity in civil occupations).

In October 2016, he reported losing motion in his fingers, and that he experienced pain and shaking in the fingers.  However, the examiner specifically noted that there were no tremors, tics or abnormal movements, and that full active range of motion was present in the fingers.

In January 2012 and August 2013, the Veteran reported occasional or intermittent tingling in his hand or fingers.  Such symptoms are expressly contemplated within the meaning of incomplete paralysis, and his reported frequency and severity of these symptoms does not equate to a level of severe incomplete paralysis.

II.  Status Post Pneumothorax

The Veteran is currently assigned a 0 percent rating for his lung condition under DC 6899-6843.  DC 6843 is part of the General Rating Formula for Restrictive Lung Disease.  Ratings under that formula are based off pulmonary function tests, including forced expiratory volume in one second (FEV-1), forced vital capacity (FVC), FEV-1/FVC ratios, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)).  Post-bronchodilator studies are required for disability evaluation purposes, unless those results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d).

The formula provides that a 10 percent rating is assigned when FEV-1 is 71 to 80 percent of predicted; when FEV-1/FVC is 71 to 80 percent of predicted; or when DLCO(SB) is 66 to 80 percent of predicted.

Unfortunately, pulmonary function testing results during the appeal period do not satisfy these criteria.  The Veteran underwent VA examinations in January 2010 and October 2016.  Respective readings were 98 and 90 percent for FEV-1, 122 and 114 percent for FEV-1/FVC, and 111 percent and 105 percent for DLCO(SB).

The Veteran's lay statements regarding his symptoms have been considered.  During his VA examinations and Board hearing, he described difficulty breathing with exertion, feeling tired, and experiencing shortness of breath and wheezing.  However, these manifestations are inherent in the criteria for the rating schedule, which address respiratory impairment.  There is no indication that these reported symptoms, when viewed alongside the objective test findings, would warrant a compensable rating, particularly as there are records from July 2011 and November 2014 in which the Veteran denied any dyspnea on exertion and/or wheezing.



ORDER

A rating higher than 20 percent for a left arm medial nerve laceration is denied.

A compensable rating for status post pneumothorax is denied.


REMAND

Unfortunately, additional development is required for the Veteran's left eye claim.  It was previously remanded, in part, to obtain a VA examination.  The Board noted in its remand that visual field testing was to be conducted when there is a medical indication of a disease or injury that may be associated with a visual field defect.  38 C.F.R. § 4.75(b).  Because the Veteran had submitted private records showing diagnosis of a scotoma, the Board's instructions stated that the VA examiner should conduct visual field testing using Goldman kinetic perimetry or appropriate simulated Goldman perimetry.

The examiner who conducted the VA examination in October 2016 stated that no such visual field testing was required because confrontation fields were full bilaterally.  Because the examiner did not perform the requested testing, the claim must be remanded for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left eye corneal scar residuals.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  All indicated tests and studies should be completed.  The examiner must record uncorrected and corrected distance and near vision using Snellen testing.  The examiner must conduct visual field testing using Goldman kinetic perimetry or appropriate simulated Goldman perimetry.

2.  Following completion of the above, readjudicate the Veteran's claim for an increased rating for residuals of a left eye corneal scar.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


